Citation Nr: 0305227	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.






ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in 
February 2002; however, he failed to report for that hearing.  
As he has not provided cause for his failure to appear or 
requested another hearing, the veteran's hearing request is 
deemed withdrawn and the Board will proceed with its review 
on the present record.  


FINDING OF FACT

The veteran's annual countable income, effective from August 
2001, exceeds the maximum annual income limitation for a 
veteran with one dependent.


CONCLUSION OF LAW

The veteran's countable annualized income is excessive for 
purposes of eligibility for VA improved pension benefits.  
38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23(a), 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence from the RO (in particular an April 
2002 phone call from the RO to the veteran), the veteran has 
been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Nonetheless, the RO advised assisted him regarding his 
listing of any unreimbursed medical expenses; however, the 
veteran indicated all medical care was provided by a VA 
clinic. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct. 

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b)); 38 U.S.C.A. § 1521.

In addition, payment of a veteran's pension shall be denied 
or discontinued based upon consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Social Security income is not specifically excluded under 
38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

It is undisputed that the veteran had more than 90 days of 
active military service.  In his July 2001 Income-Net Worth 
and Employment Statement, the veteran noted that he was 
married and had no children in his custody.  He reported 
receipt of Social Security income paid to him in the amount 
of $975.  He did not report income received by his spouse.  
The veteran further reported Army pension income in the 
amount of $312 which was actually the veteran's VA 
nonservice-connected disability pension.  The veteran 
reported no unreimbursed medical expenses.  Indeed, the 
veteran was advised in the Statement of the Case that if he 
had annual family medical expenses that exceed $6,500 and 
which he paid without reimbursement, his countable income 
could be reduced.  The veteran never reported any such 
expenses.  

Information obtained from the Social Security Administration 
reflects that, in 2001, the veteran received $12,432 and his 
wife received $5,640 in Social Security income.  Accordingly, 
the veteran's countable annual family income, excluding the 
$312 nonservice-connected disability pension, was $18,072.

Effective December 1, 2000, the MAPR was $12,186 for a 
veteran with one dependent.  66 Fed. Reg. 16976 (March 28, 
2001).

Accordingly, although very sympathetic to the veteran's 
claim, the Board concludes that the veteran's countable 
annualized family income is excessive for the receipt of 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272.  


ORDER

The appeal is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

